08-18-00084-CR



                                ERIKA C. WRIGHT, CSR
                                 Official Court Reporter
                                  210th District Court
                                                                           FILED IN
                                  546-2130 Ext. 3600                8th COURT OF APPEALS
                                ewright@epcounty.com                    EL PASO, TEXAS
September 4, 2018                                                   9/4/2018 2:14:00 PM
Denise Pacheco, Clerk                                                   DENISE PACHECO
Court of Appeals                                                            Clerk
Eighth District of Texas
500 East San Antonio Street, Suite 1203
El Paso, Texas 79901

Re: No. 08-18-00084-CR
Manuel Alejandro Valmana v. State of Texas


Dear Ms. Pacheco,

        I, Erika Wright, received a notice of appeal and request for record in the above-
styled and referenced cause. The due date was July 1, 2018 from the notice that I have
in front of me. I did receive a call from COA today and I believe the due date was later
August. Either way, I am not finished with this record. I am producing a capital murder
up on appeal. I believe I’m on my last extension, and it is due September 19, 2018.
        Would you please allow an extension in this matter? I would ask for 30 days if
possible. I know that the capital murder will take the rest of September.
        Thank you for your consideration. Please contact me with any questions
regarding this matter.


/s/Erika C. Wright
Erika C. Wright, CSR
Official Court Reporter
210th District Court